Citation Nr: 1001237	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-13 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Son



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO decision, which denied 
applications to reopen previously denied claims for service 
connection for bilateral hearing loss and tinnitus. 

Despite any determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

With respect to the Veteran's hearing loss claim, the Board 
has characterized this issue as entitlement to service 
connection for bilateral hearing loss, as opposed to an 
application to reopen a previously denied claim for service 
connection for bilateral hearing loss.  In Boggs v. Peake, 
520 F.3d 1330 (2008), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held (in the context 
for separate claims for conductive hearing loss and 
sensorineural hearing loss) that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See also Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  In the case at hand, 
the Veteran was denied service connection for bilateral 
hearing loss in March 1997, May 1998, and September 2002.  
Specifically, in the most recent prior final denial in 
September 2002, the Veteran was denied service connection for 
hearing loss based on a March 2001 VA examination, in which 
the Veteran was diagnosed with conductive hearing loss.  In a 
more recent VA examination, the Veteran was diagnosed with 
bilateral sensorineual hearing loss.  See VA examination 
report, October 2007.  As the hearing loss disability that 
has been previously adjudicated appears to be separate and 
distinct from the type of hearing loss with which the Veteran 
has more recently been diagnosed, the Board finds that the 
claim for hearing loss currently on appeal should be 
considered on a de novo basis, and not subject to 38 U.S.C.A. 
§ 5108 (West 2002) or 38 C.F.R. § 3.156(a) (2009).

Additionally, the Board notes that the Veteran submitted a 
timely substantive VA Form 9 Appeal in April 2009 with 
respect to the issues of entitlement to an evaluation in 
excess for 40 percent for service-connected degenerative disc 
disease of the thoracolumbar spine, entitlement to an 
evaluation in excess of 30 percent for service-connected 
posttraumatic stress disorder (PTSD), and entitlement to 
service connection for a bilateral shoulder condition.  
However, in an October 2009 statement, the Veteran indicated 
that he would like to withdraw his appeal of the 
aforementioned issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal of these issues, and they 
are dismissed.

In October 2007, a local hearing was held before a Decision 
Review Officer at the Milwaukee, Wisconsin RO.  A transcript 
of that proceeding has been associated with the claims 
folders.

The Board notes that additional evidence has been associated 
with the claims files since the most recent supplemental 
statement of the case (SSOC) was issued with regard to the 
issues on appeal.  However, as this evidence is not relevant 
to the Veteran's application to reopen his previously denied 
claim for service connection for tinnitus or his claim for 
service connection for hearing loss, the Board finds no 
prejudice to the Veteran in proceeding to adjudicate these 
claims on the merits.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  By a RO decision dated in August 2003, the Veteran's 
claim for service connection for tinnitus was denied on the 
basis that this condition was not incurred in or aggravated 
by military service.

2.  Evidence received since the August 2003 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for tinnitus.

3.  The Veteran is not shown by the most probative evidence 
of record to have bilateral hearing loss that is 
etiologically related to a disease, injury, or event in 
service.  


CONCLUSIONS OF LAW

1.  The August 2003 RO decision denying the Veteran's claim 
for service connection for tinnitus is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for tinnitus has not 
been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009). 

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may bilateral sensorineural hearing 
loss be presumed to have been incurred therein.  See 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, and 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2009).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in December 2005 and April 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, the April 
2008 letter described how appropriate disability ratings and 
effective dates were assigned. 
For purposes of evaluating the Veteran's request to reopen 
his claim of entitlement to service connection for tinnitus, 
the Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to matters that 
involve a request to reopen a previously denied claim for 
service connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

The December 2005 letter informed the Veteran that new and 
material evidence was needed to substantiate his claim to 
reopen and described what would constitute such new and 
material evidence.  This letter specifically explained the 
bases of the prior denial, and directed the Veteran to submit 
any new and material evidence relating to the fact that the 
evidence considered did not show that tinnitus occurred in or 
was caused by military service.  The Board notes that this 
letter actually referred to the September 2002 denial of the 
Veteran's claim for service connection for tinnitus, as 
opposed to the August 2003 denial of this claim.  However, as 
the Veteran was informed that new and material evidence was 
needed to substantiate his claim to reopen, what would 
constitute such new and material evidence, and the correct 
bases of the prior final denial on the merits, the Board 
finds that there is no prejudice to the Veteran in proceeding 
to adjudicate the claim.  See Kent, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA and private medical records are in the file.  The 
Board finds that all records identified by the Veteran as 
relating to these claims have been obtained, to the extent 
possible.  The record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA audiological examination for 
his tinnitus and bilateral hearing loss claims most recently 
in October 2007.  The examiner reviewed the claims file, 
conducted the appropriate diagnostic tests and studies, and 
noted the Veteran's assertions.  The Board finds this 
examination report and opinion to be thorough and complete.  
Therefore, the Board finds this examination report and 
opinions are sufficient upon which to base a decision with 
regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

Additionally, the Board notes that, with regard to the 
Veteran's application to reopen his previously denied claim 
for service connection for tinnitus, VA's responsibility to 
assist the Veteran extends to requesting evidence from any 
new source identified by the claimant, and if that evidence 
is not new and material, the claim is not reopened, and VA 
has no further duties to the Veteran with respect to that 
particular claim.  VA does not have a duty to provide the 
Veteran with a VA examination if the claim is not reopened, 
although, as noted the Veteran did undergo a recent 
audiological evaluation.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2009).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the Veteran of the information and evidence needed 
to substantiate his claim to reopen.  Since no new and 
material evidence has been submitted in conjunction with the 
recent claim, an examination would not be required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).
With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for tinnitus. 

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
tinnitus.  After a review of the evidence of record, the 
Board finds that new and material evidence has not been 
submitted.  

The Board notes that the Veteran was initially denied service 
connection for tinnitus in a September 2002 RO decision.  
Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2009).  
The Veteran was notified of the September 2002 RO decision 
via a September 30, 2002, letter.  Before this decision 
became final, however, additional evidence was received, and 
the Veteran's claim for service connection for tinnitus was 
re-adjudicated in an August 2003 RO decision.  The Veteran 
was notified of the August 2003 RO decision via an August 11, 
2003, letter.  He did not file a timely appeal.  Therefore, 
the August 2003 rating decision became final.  See 38 
U.S.C.A. § 7105 (West 2002).  In order to reopen a claim 
which has been denied by a final decision, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the August 2003 denial was that the evidence 
continued to show that tinnitus was not incurred in or 
aggravated by military service.  At the time of this denial, 
service treatment records, statements submitted by the 
Veteran, statements submitted by fellow service members, VA 
medical records, and private medical records were considered. 

The new evidence submitted since this denial consists of the 
Veteran's statements and hearing testimony, VA medical 
records, private medical records, and statements submitted by 
the Veteran's son and wife. 

With regard to the Veteran's new VA and private medical 
records, the Board notes that these records reflect that the 
Veteran has tinnitus.  In particular, the Veteran was noted 
in an October 2007 VA examination report as having tinnitus.  
However, there is no indication in the Veteran's VA or 
private medical records that his tinnitus was incurred in or 
aggravated by military service.  Thus, while this evidence is 
new, it is not deemed to be material in that it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  In fact, the October 2007 examiner provided a 
negative opinion as to the possibility of a relationship 
between his tinnitus and military service.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) (noting that evidence that 
is unfavorable to a claimant is not new and material).  
Therefore, no reasonable possibility of substantiating the 
claim has been shown and these records will not be considered 
new and material for the purpose of reopening this claim.

With regard to the Veteran's lay statements and hearing 
testimony asserting that he has tinnitus as a result of his 
active duty service, the Board finds that these statements 
are duplicative of evidence previously submitted, as the 
Veteran has previously asserted that he has tinnitus as the 
result of his active duty service.  Therefore, this evidence 
cannot be considered new in that it essentially duplicates 
evidence that has already been considered by the RO in the 
previous final decision.  Thus, the Veteran's statements and 
testimony are not deemed to be new and material evidence as 
they do not raise a reasonable possibility of substantiating 
the claim.

With regard to the statement submitted by the Veteran's son, 
the Board notes that this statement does not address the 
issue of tinnitus.  With regard to the statement submitted by 
the Veteran's wife, the Board notes that the Veteran's wife 
indicated that she recalled the Veteran talking of ringing in 
his ears since they were married in 1957.  She also 
reiterated the assertion made by the Veteran that he was hit 
in the helmet during service.  

The Board notes that the Veteran's wife, as a lay person, has 
not been shown to be capable of making medical conclusions, 
thus, any of her statements indicating causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran's wife is competent to report the 
onset of complaints of ringing, the Board notes that she 
indicated that she witnessed the Veteran speak of ringing in 
his ears since they were married in 1957, which was several 
years after his discharge from service.  She did not indicate 
that she observed the Veteran speak of ringing in his ears 
upon discharge from service in 1953.  Thus, while these 
statements are new, they do not suggest the onset of symptoms 
while on active duty, and, therefore, are not deemed to be 
material in that they do not relate to an unestablished fact 
necessary to substantiate the claim.  The Veteran's spouse is 
not otherwise competent, as a lay person, to opine that the 
Veteran's tinnitus was incurred in or aggravated by military 
service.  Therefore, no reasonable possibility of 
substantiating the claim has been shown and these statements 
will not be considered new and material for the purpose of 
reopening this claim.

Although the Board is sympathetic to the Veteran's health 
difficulties, no new and material evidence has been received 
sufficient to reopen his claim.  Until the Veteran meets the 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

2.  Entitlement to service connection for bilateral hearing 
loss.

The Veteran essentially contends that he currently 
experiences hearing loss as a result of his active duty 
service.  Specifically, the Veteran asserts that he was 
exposed to a great deal of noise in combat while serving in 
the infantry in Korea.  See Claim, November 2005.  He 
contends that he was exposed to rocket fire, tanks, and all 
forms of other combat related noise.  Id.  Additionally, a 
shell hit his helmet, which he believes has contributed to 
his hearing difficulties.  Id. 

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnoses of hearing 
loss during service.  The Veteran scored a 15 out of 15 
bilaterally on whispered voice tests at his December 1950 
pre-induction examination and his February 1953 separation 
examination.   

With regard to a current disability, the Board notes that the 
Veteran underwent a VA audiological examination in March 
2001.  The examiner reviewed the claims file and noted that 
the Veteran served in the infantry from 1951 to 1953 in the 
Korean conflict.  The Veteran indicated that he feels that 
exposure to gunfire and explosions while on patrol in Korea 
may have caused damage to his hearing.  The Veteran also 
reported frequent ear infections as a child.  Following 
service, the Veteran worked as a jeweler.  He reported some 
history of noise exposure recreationally, including target 
shooting, hunting, and using power tools and shop equipment, 
as well as some exposure from engine noise from a small 
pontoon boat.  Upon physical examination, the auditory 
threshold in at least one of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz was 40 decibels or greater bilaterally.  As 
such, the Veteran meets the criteria for bilateral hearing 
loss according to 38 C.F.R. § 3.385.  The examiner noted that 
the Veteran presented with longstanding conductive hearing 
loss, which has apparently been present since at least 1987, 
when he was evaluated at the Master Hearing Aid Plan.  The 
examiner noted that it is unlikely that the conductive 
hearing loss is related to military noise exposure, given 
that he had a normal hearing examination upon entrance and 
discharge from service.  The hearing loss is conductive in 
nature and did not appear until some 34 years following 
discharge from service.  The examiner went on to note that it 
is more likely that his hearing loss was related to middle 
ear problems which existed when he was a child and are 
longstanding in nature.  Conductive hearing losses of this 
type can result in periodic tinnitus.  Thus, it is unlikely 
that that the tinnitus is related to military noise exposure.

The Veteran underwent another VA examination in October 2007.  
The examiner reviewed the claims file and noted the Veteran's 
complaints of difficulty understanding speech in several 
situations, including while listening to the television, 
while on the telephone, and when background noise is present.  
At this examination, the Veteran reported a history of 
exposure to gunfire, hand grenade explosions, rocket fire, 
and tank fire.  Also, the Veteran reported his helmet was hit 
while he was on the front line in Korea.  The Veteran 
reported working as a watchmaker and jeweler after service.  
He denied any noise exposure in that job.  He reported 
participating in target shooting for 50 years, using power 
tools, and using a chain saw once every 7 to 10 years.  The 
Veteran stated that he wore ear protection when engaged in 
these activities.  He did not, however, wear ear protection 
during his 50-year history of deer hunting.  The examiner 
noted that the Veteran underwent a right stapedectomy in 
August 2001 and a left stapedectomy in November 2001.  Upon 
physical examination, the auditory threshold in at least one 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 
decibels or greater bilaterally.  As such, the Veteran meets 
the criteria for bilateral hearing loss according to 38 
C.F.R. § 3.385.  The examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss.  He concluded by 
opining that the Veteran's tinnitus and hearing loss are not 
caused by or the result of acoustic trauma or noise exposure 
while in the military.  Noise-induced hearing losses are 
characterized by a decrease in bone conduction hearing 
thresholds most typically at 4000 Hertz and broadly within 
the 3000-6000 Hertz range.  The Veteran's bone conduction 
thresholds recorded on August 25, 1987 were within normal 
limits for test frequencies from 500-4000 Hertz.  In 
addition, the Veteran's bone conduction hearing levels were 
still within normal limits at 4000 Hertz when tested in 2001, 
2002, and 2003.  Finally, the audiometric configurations 
obtained prior to his ear surgery were essentially flat or 
rising in configuration with the only decrease in bone 
conduction hearing levels occurring at 2000 Hertz.  This 
audiometric configuration is not typical of audiometric 
configurations associated with hearing losses caused by 
acoustic trauma or noise exposure.  Indeed, the Veteran was 
reported to have bilateral otosclerosis of which these 
audiometric configurations are typical.     

As an initial matter, the Board notes that there is no 
competent evidence of record reflecting that the Veteran 
demonstrated hearing loss of either ear to a compensable 
degree within one year of discharge from active duty.  As 
such, service connection for hearing loss cannot be granted 
on a presumptive basis.  

With regard to granting service connection on a direct basis, 
regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2009).  Currently, there is no evidence of record indicating 
that the Veteran had hearing loss in service and no medical 
opinions of record linking his current hearing loss to 
service.  Moreover, it was specifically noted at both the 
March 2001 and October 2007 VA examinations that his hearing 
loss is not due to his active duty service.  Thus, the 
Veteran's claim for service connection for hearing loss must 
fail on a direct basis.  See Shedden, supra. 

Additionally, the Board notes that the first documented 
evidence of record of a hearing defect is from 1987, 
approximately 34 years after the Veteran's discharge from 
service.  See Master Hearing Aid Plan of Madison treatment 
record, August 1987.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Furthermore, on a June 1965 
Application for National Service Life Insurance, the Veteran 
specifically denied having any defect of hearing.   

The Board acknowledges the Veteran's contentions that he has 
bilateral hearing loss as a result of his active duty 
service.  Additionally, his wife submitted a statement in 
October 2007 in which she attested to his hearing complaints 
and his assertions of being hit in the helmet with gunfire, 
which she believes caused his loss of hearing.  The claims 
file also contains an October 2007 letter from his son, in 
which he attests to noticing his father's hearing 
difficulties as early as 1970.  Regardless of these 
assertions and statements, the most probative medical 
evidence of record does not otherwise support the contention 
that the Veteran's current hearing loss disability is related 
to service.  The Veteran, his wife, and son can attest to 
factual matters of which they had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as noted above, a lay person has not been shown to 
be capable of making medical conclusions, thus, their 
statements regarding causation are not competent.  Espiritu, 
supra.  While the Veteran, his wife, and his son are 
competent to report what comes to them through their senses, 
they do not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994).  Therefore, the Board finds 
the VA opinions to be far more probative than the 
aforementioned lay assertions.

The Board acknowledges that the Veteran's DD 214 Form 
reflects that he was awarded the Combat Infantry Badge.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the Federal 
Circuit held that under 38 U.S.C.A. § 1154(b), a combat 
Veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances 
of such service.  However, section 1154(b) does not establish 
service connection for a combat Veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996)

As discussed in detail above, the VA examiner explained in 
great detail the rationale of his opinion, explaining that 
noise-induced hearing losses are characterized by a decrease 
in bone conduction hearing thresholds most typically at 4000 
Hertz and broadly within the 3000-6000 Hertz range.  The 
examiner noted Veteran's bone conduction thresholds recorded 
on August 25, 1987 were within normal limits for test 
frequencies from 500-4000 Hertz.  In addition, the Veteran's 
bone conduction hearing levels were still within normal 
limits at 4000 Hertz when tested in 2001, 2002, and 2003.  
Finally, the examiner explained that audiometric 
configurations obtained prior to his ear surgery were 
essentially flat or rising in configuration with the only 
decrease in bone conduction hearing levels occurring at 2000 
Hertz.  This audiometric configuration is not typical of 
audiometric configurations associated with hearing losses 
caused by acoustic trauma or noise exposure.  Indeed, the 
Veteran was reported to have bilateral otosclerosis of which 
these audiometric configurations are typical.  For these 
reasons, the VA examiner found that it was unlikely that the 
Veteran's hearing loss was related to service.

Given the detailed and persuasive rationale provided by the 
audiologist, the Board finds his opinion to be far more 
persuasive than the lay statements of the Veteran and his 
family.  Consequently, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss, and the benefit-of-the-doubt rule 
is not for application.  










ORDER

As new and material evidence has not been received regarding 
the claim of entitlement to service connection for tinnitus, 
the Veteran's claim is not reopened, and the appeal is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


